Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 11/2/18.  As directed by the amendment: claims 15-18 and 20 have been amended, claims 1-8, 11, and 21-25 have been cancelled, and no claims have been added.  As such, claims 9-10 and 12-20 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32" and "28" have both been used to designate the flange section.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 9-10, 14-15, and 18 are objected to because of the following informalities:  
Regarding claim 9, the language “the airway” (line 2-3 and 5) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the airway device--.
  Regarding claim 10, the language “the airway” (line 4, 5-6, 7-8, and 16) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the airway device--.
Regarding claim 14, the language “maintain by engagement said anterior maxillary” (line 5-6) is objected to for a grammatical/typographical error; Examiner suggests amending to read –maintain by engagement of said anterior maxillary--.
Regarding claim 15, the language “the device” (line 5) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the airway device--.
Regarding claim 18, the language “the airway” (line 3) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the airway device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the patient" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the language “said lower notch” (line 6, two instances) is unclear as line 4 sets forth the possibility of plural lower notches with the language “at least one … lower notch” and it is not clear if the language in line 6 is referring to all, or a particular subset, of the possible plural lower notches.  Examiner suggests amending to read –said at least one lower notch--.
Claim 12 recites the limitation "said body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations: "the anterior maxillary and mandibular teeth" in line 3, “the patient” in line 3, and “the longitudinal channel” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 15-20 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flam (5,590,643) in view of Ogilvie et al. (2011/0126840) and Al-Ali (2015/0238722).
Regarding claim 9, Flam discloses an airway device (see Fig. 1-8, abstract for example) which includes a transversely oriented upper notch defined in a topside of the airway device for receipt of anterior maxillary teeth of the patient within the upper notch in a working position of the airway device (see Fig. 4, airway device 10, Fig. 5 showing the working position of the airway device 10, transversely oriented upper notch 21 defined in the topside of the airway device as shown which receives anterior maxillary teeth of the patient therein as shown in Fig. 5), at least one transversely oriented lower notched defined in an underside of the airway device for receipt of anterior mandibular teeth of the patient within the lower notch in the working position of the airway device (see Fig. 5 showing the working position of the airway device 10, transversely oriented lower notch 22 defined in the underside of the airway device for receipt of the anterior mandibular teeth of the patient as shown in Fig. 5), the lower notch being positioned relative to the upper notch in a longitudinal direction of the airway so as to position the patient’s mandible in a protracted position to encourage an unobstructed state of the patient’s airway in the working position of the airway (see Fig. 5 showing the working position of the airway device, see col. 5 ln. 15-44 which discloses the orientation of the upper and lower notches being such that it provides for a protracted position of the mandible when in the working position).  Flam is 
Regarding claim 10, the use of the Flam device includes a method of preparing a patient for ventilation (see Figs. 1-8, abstract for example) which includes providing an airway device including a transversely oriented upper notch defined in a topside of the airway device for receipt of anterior maxillary teeth of the patient within the upper notch in a working position of the airway device (see Fig. 4, airway device 10, Fig. 5 showing the working position of the airway device 10, transversely oriented upper notch 21 defined in the topside of the airway device as shown which receives anterior maxillary teeth of the patient therein as shown in Fig. 5), a transversely oriented lower notched defined in an underside of the airway device for receipt of anterior mandibular teeth of the patient within the lower notch in the working position of the airway device (see Fig. 5 showing the working position of the airway device 10, transversely oriented lower notch 22 defined in the underside of the airway device for receipt of the anterior mandibular teeth of the patient as shown in Fig. 5), the lower notch being positioned relative to the upper notch in a longitudinal direction of the airway so as to position the patient’s .

Claims 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovassapian et al. (5,024,218) in view of Flam.
Regarding claim 12, the use of the Ovassapian device includes a method including providing an airway device having a topside and an opposing underside separated in a height direction of the body (see Fig. 1-2 for example showing airway device 10 having topside and opposing underside separated in a height direction of the body) a proximal end and opposing distal end separated in a longitudinal direction of the body (see Fig. 1-2, proximal end at 14, opposing distal end at 28), and a longitudinal channel recessed into either the underside or topside of the body and spanning longitudinally from proximal end  toward the opposing distal end thereof (see Fig. 1-2, longitudinal channel defined by elements 30 and 32 in a topside as shown), with the airway device received between the anterior maxillary and mandibular teeth of the patient, passing a distal end of an endoscope through the longitudinal channel to a target destination in the patient (see Fig. 4 col. 1 ln.  51-57, col. 2 ln. 16-21, col. 3 ln. 30-44 for example), while maintaining the distal end of the endoscope at the target destination, withdrawing the longitudinal channel of the airway device from an embraced position about the endoscope by freeing the endoscope from the channel through an open top or bottom thereof at the topside or underside of the airway device (see col. 2 ln. 12-15, col. 3 ln. 17-21, col. 3 ln. 45 through col. 4 ln. 20, removal of the airway device providing freeing of the medical device from the airway device).  Ovassapian is silent as to including upper and lower notches defined in a topside and underside, respectively of the airway device to provide protracted position of the mandible of the patient; however, Flam teaches a similar airway device/method which includes upper and lower notches defined in a topside and underside, respectively of the airway device to provide protracted position of the mandible of the patient (see Flam Fig. 4, upper notch 21, lower notch 22, see col. 5 ln. 15-44 which discloses the protracted position of the mandible of the patient).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 13, the modified Ovassapian method’s longitudinal channel terminates in a curved downturn wall to guide the endoscope downwardly toward  the target destination (see Ovassapian Fig. 1-4 for example).
Regarding claim 14, the use of the Ovassapian device includes a method including using an airway device and an endoscope in combination (see Fig. 1-4 showing airway device 10, see col. 1 ln.  51-57, col. 2 ln. 16-21, col. 3 ln. 30-44 for example regarding combined use of endoscope) including the airway device in a previously achieved position between the anterior maxillary and mandibular teeth of the patient (see Fig. 4) and with an endoscope in another previously achieved position reaching through a longitudinal channel to a target destination in the patient (see Fig. 1-2, longitudinal channel defined by elements 30 and 32 in a topside as shown, see col. 1 ln.  51-57, col. 2 ln. 16-21, col. 3 ln. 30-44 for example regarding combined use of endoscope through the channel), withdrawing the channel of the airway device from an embraced position about the endoscope by freeing the endoscope from the channel through an open top or bottom thereof at the topside or underside of the airway device (see col. 2 ln. 12-15, col. 3 ln. 17-21, col. 3 ln. 45 through col. 4 ln. 20, removal of the airway device providing freeing of the medical device from the airway device).  Ovassapian is silent as to including upper and lower notches defined in a topside and underside, respectively of the airway device to provide protracted position of the mandible of the patient; however, Flam teaches a similar airway device/method which includes upper and lower notches defined in a topside and underside, respectively of the airway device to provide protracted position of the mandible of the patient (see Flam Fig. 4, upper notch 21, lower notch 22, see col. 5 ln. 15-44 which discloses the protracted position of the mandible of the patient).  Thus it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 16, the modified Ovassapian method is silent as to the withdrawing the airway device including using a rolling motion about a longitudinal axis; however, this would have been an obvious matter of user choice in order to provide for the removal of the airway device from the endoscope and would have been obvious to try.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovassapian and Flam as applied to claim 12 above, and further in view of Leeflang et al. (2012/0283513).
Regarding claim 18, the modified Ovassapian method is silent as to the endoscope being a bronchoscope  with the patient’s trachea being the target destination  and which freeing of the bronchoscope from the airway device enables feeding of an endotracheal tube along the bronchoscope into the patient’s trachea independently of the airway device.  However, Leeflang teaches a similar device/method which includes an airway device combined in use with a bronchoscope (see Leeflang para. 0010).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ovassapian method’s endoscope to be a bronchoscope, as taught by Leeflang, in order to provide a procedure requiring a bronchoscope.  The modified Ovassapian method, modified in view of Leeflang, includes removal of the endoscope (now a bronchoscope in view of Leeflang) which enables independent feeding of an endotracheal tube along the bronchoscope.
Regarding claim 19, the modified Ovassapian method includes with the airway device in the mouth feeding the endotracheal tube along the bronchoscope into the patient’s trachea (see 
Regarding claim 20, the modified Ovassapian method is silent as to the endoscope being a gastroscope; however, Leeflang teaches a similar device/method which includes an airway device combined in use with a gastroscope (see Leeflang para. 0010).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ovassapian method’s endoscope to be a gastroscope, as taught by Leeflang, in order to provide a procedure requiring a gastroscope.  

Claims 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (2001/0015206) in view of Flam.
Regarding claim 12, the use of the Arndt device includes a method including providing an airway device having a topside and an opposing underside separated in a height direction of the body (see Fig. 1-6 for example showing airway device 10 having topside and opposing underside separated in a height direction of the body) a proximal end and opposing distal end separated in a longitudinal direction of the body (see Fig. 1, proximal end being left side of the device in this figure, opposing distal end at the right side of the device in this figure), and a longitudinal channel recessed into either the underside or topside of the body and spanning longitudinally from proximal end  toward the opposing distal end thereof (see Fig. 1-2, longitudinal channel 14 in the underside as shown), with the airway device received between the anterior maxillary and mandibular teeth of the patient, passing a distal end of a tracheal tube through the longitudinal channel to a target destination in the patient (see Fig. 6 para. 0034), while maintaining the distal end of the tube at the target destination, withdrawing the longitudinal channel of the airway device from an embraced position about the endoscope by freeing the endoscope from the channel through an open top or bottom thereof at the topside or underside of 
Regarding claim 13, the modified Arndt method’s longitudinal channel terminates in a curved downturn wall to guide the endoscope downwardly toward  the target destination (see Arndt Fig. 3 for example).
Regarding claim 16, the modified Arndt method is silent as to the withdrawing the airway device including using a rolling motion about a longitudinal axis; however, this would have been an obvious matter of user choice in order to provide for the removal of the airway device from the endoscope and would have been obvious to try.
Regarding claim 17, the modified Arndt method’s channel is recessed in the underside of the airway device and the endoscope is freed in the open bottom of the channel (see Arndt Fig. 1-2, open bottom of the channel).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
While the above and below noted prior art references of record are related to the claimed invention they do not disclose, either alone or suggest in combination, the limitations set forth in claim 15 (in combination with those set forth in claim 12 to which 15 depends on) including withdrawing the channel from the embraced position and moving the airway device into a lateral position between the posterior maxillary and mandibular teeth on one side of the patient’s dental arch such that the airway device serves as a bite block to protect the endoscope from biting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Luomanen et al. (4,425,911), Matioc (2010/0199998), and Jackson (5,174,284) are directed towards airway devices similar to the instant application and Fogarty et al. (2019/0070374) and Bowden (6,792,947) and directed towards bag-mask resuscitator devices which are used by a rescuer with one hand on the mask/chin and one hand operating the bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785